Case 3:19-cv-00672-BJD-JRK Document 13 Filed 02/14/20 Page 1 of 2 PageID 56



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


CHASE CHARLES CAUSEY,

                 Plaintiff,

v.                                        Case No. 3:19-cv-672-J-39JRK

WARDEN GODWIN, et al.,

               Defendants.
_______________________________

                ORDER OF DISMISSAL WITHOUT PREJUDICE

     Plaintiff Chase Charles Causey initiated this action on June

7, 2019, by filing a pro se Civil Rights Complaint (Doc. 1). On

October   17,   2019,   the   Court   granted   Plaintiff’s    motion    to

voluntarily dismiss the action. See Order (Doc. 6). On October 21,

2019, Plaintiff filed a motion to reopen the case, which the Court

granted on October 23, 2019 (Docs. 8, 9). On November 22, 2019,

the Court directed Plaintiff to file an amended complaint and

provide service copies by December 23, 2019. See Order (Doc. 11).

Plaintiff failed to comply or request additional time within which

to do so.

     Therefore, the Court directed Plaintiff to show cause, by

February 3, 2020, why this case should not be dismissed for his

failure to comply with the Court’s Order or otherwise prosecute

the case. See Order to Show Cause (Doc. 12). The Court advised

Plaintiff that his failure to timely comply may result in the
Case 3:19-cv-00672-BJD-JRK Document 13 Filed 02/14/20 Page 2 of 2 PageID 57



dismissal of this case without further notice. See id. (citing

Rule 3.10, Local Rules, United States District Court for the Middle

District of Florida).

     In prosecuting this action, Plaintiff is responsible for

complying with this Court’s Orders. As of the date of this Order,

he has neither complied with the Court’s Orders (Docs. 11, 12),

explained his noncompliance, nor requested additional time to

comply. Given that the designated time to respond to the Court’s

Order (Doc. 12) passed on February 3, 2020, this Court concludes

that the dismissal of this case is appropriate at this time.

     Accordingly, it is now

     ORDERED AND ADJUDGED:

     1.    This case is DISMISSED without prejudice for Plaintiff’s

lack of prosecution.

     2.    The Clerk of Court shall enter judgment dismissing this

case, terminate any pending motions, and close the case.

     DONE AND ORDERED at Jacksonville, Florida, this 13th day of

February, 2020.




caw 2/13
c:
Chase Charles Causey, #D11432
                                    2
